Allowable Subject Matter
Claims 22-48 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art teaches a shut-off adjustment plate or a spread control mechanism as similarly claimed, but fails to disclose having both arranged as claimed.
…”a shut-off adjustment plate movably coupled to the hopper below the plurality of openings and including a plurality of exit openings, wherein the shut-off adjustment plate is configured to move with respect to the hopper between a fully closed position, in which the shut- off adjustment plate completely covers the plurality of openings in the hopper and obstructs any particulate material from flowing therefrom, to a fully open position, in which the plurality of exit openings align with the plurality of openings in the hopper thus permitting particulate material to flow therefrom; and a spread control mechanism disposed below the shut-off adjustment plate and including a plurality of segments, wherein the plurality of segments are configured to move between a deactivated position, in which the plurality of segments do not cover any of the plurality of exit openings in the shut-off adjustment plate thus permitting particulate material to flow therefrom, to an activated position, in which the plurality of segments cover one or more of the plurality of exit openings in the shut-off adjustment plate thus obstructing particulate material from flowing therefrom.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET LE/Primary Examiner, Art Unit 3752